Citation Nr: 0530813	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome.

2.  Entitlement to an effective date earlier than December 5, 
2002, for a 70 percent evaluation for post-traumatic stress 
disorder.

3.  Entitlement to service connection for asthma, to include 
as due to service-connected post-traumatic stress disorder.

4.  Entitlement to service connection for a heart disorder, 
to include as due to service-connected post-traumatic stress 
disorder.
  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision and a 
January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.      

The issues of entitlement to service connection for a heart 
disorder and asthma are remanded to the Appeals Management 
Center.
 

FINDINGS OF FACT

1.  Prior to aggravation of the veteran's irritable bowel 
syndrome (IBS) from his service-connected disability, the 
veteran's IBS was manifested by no more than moderate 
symptoms, and, despite a slight but permanent worsening of 
his IBS from PTSD, the veteran's IBS still demonstrates no 
more than moderate symptoms.

2.  It is not factually ascertainable that an increase in the 
severity of post-traumatic stress disorder (PTSD) occurred 
prior to December 5, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
IBS have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

2.  The criteria for an effective date earlier than December 
5, 2002, for a 70 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in July 2002 and May 2005 that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
There are no identified, outstanding records requiring 
further development.  The record contains the veteran's 
identified treatment records and the reports from a VA 
examination for IBS dated in November 2004.  The PTSD claim 
involves reviewing the evidence of record for an earlier 
effective date, and VA examination would serve no useful 
purpose.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Irritable bowel syndrome

In January 2005, the RO granted entitlement to service 
connection for IBS.  The RO explained in its decision that 
although IBS was not incurred in or aggravated by military 
service, it permanently worsened as a result of the veteran's 
service-connected PTSD.  The RO determined that the pre-
aggravation level of IBS was consistent with a 10 percent 
evaluation.  The RO then determined that after the veteran's 
service-connected PTSD aggravated his IBS, the severity of 
his IBS was still consistent with a 10 percent evaluation.  
Deducting the degree of disability that existed prior to the 
aggravation, the RO assigned an initial noncompensable 
evaluation.  See Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

The veteran's service-connected IBS has been evaluated as 10 
percent disabling under Diagnostic Code 7319.  Diagnostic 
Code 7319 pertains to irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under Diagnostic Code 7319, 
moderate disability with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  Severe disability manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent rating.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

At VA examination in November 2004, the veteran reported a 
history of gastrointestinal symptoms dating back 
approximately 30 years, with symptoms of diarrhea, 
constipation, and pain, which is consistent with a 10 percent 
evaluation excluding aggravation.  Since the veteran's pre-
aggravation level of IBS was 10 percent disabling, a 
compensable evaluation would require a finding that his IBS 
meets the criteria for the maximum rating of 30 percent under 
Diagnostic Code 7319.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for an 
initial compensable evaluation.  The veteran's IBS is 
manifested by subjective reports of alternating diarrhea and 
constipation, but this is not accompanied by evidence of more 
or less constant abdominal distress, as required for a 30 
percent evaluation under Diagnostic Code 7319.  His treatment 
records fail to document any significant and frequent 
gastrointestinal symptoms.  The only competent medical 
evidence discussing the severity of IBS is the November 2004 
VA examination report.  The veteran related to the November 
2004 VA examiner that he experiences severe abdominal pain, 
but there is no indication it is frequent; the veteran noted 
there could be a period of one month or greater in between 
episodes.  As noted by the examiner, the veteran described a 
"complete inability to outline a pattern of frequency of the 
episodes with any permanent, ongoing, regular, aggravating 
factor." 

Based on the above, the Board concludes the veteran's IBS was 
of moderate severity prior to its aggravation from service-
connected to PTSD and has remained at a moderate severity 
since that time.  In so concluding, the Board observes that 
the granting of service connection on the basis of 
aggravation by definition establishes a permanent worsening 
of the disability.  In this case, however, the VA examiner 
documented a marginal level of worsening insufficient to 
warrant a higher disability rating.  After deducting the 
degree of disability that existed prior to aggravation, the 
initial noncompensable evaluation for IBS is appropriate, and 
IBS does not warrant a compensable evaluation at any time 
since the initial grant of service connection.  See 
Fenderson, 12 Vet. App. at 125-26.   

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  The preponderance is against 
the veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of compensation based on 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.


Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan 
v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 
12 Vet. App. 442 (1999) (explaining VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98, 63 
Fed. Reg. 56704 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran's claim of entitlement to 
service connection was received by VA on June 3, 1996.  In 
September 2002, service connection for PTSD with depressive 
disorder was granted and an initial evaluation of 50 percent, 
effective June 3, 1996, was assigned.  Without disagreeing 
with the September 2002 rating decision, the veteran 
submitted medical evidence that were copies of previous 
private and VA PTSD examinations, as well as personal 
statements, received on December 5, 2002.  As the veteran did 
not disagree to the September 2002 rating decision, the Board 
views these documents as a claim for an increased evaluation.  
A VA examination conducted in March 2003, found that 
manifestations of the veteran's service-connected PTSD had 
increased in severity since the last VA examination conducted 
in July 2000.  It was noted by the examiner that the 
manifestations were mainly in the avoidant and arousal areas 
of symptoms.  It was also noted that the veteran had not 
received psychiatric care or medications.  By a rating 
decision dated in May 2003, a 70 percent evaluation was 
assigned, effective the date of receipt of the veteran's 
claim, December 5, 2002.  38 U.S.C.A. § 5100; 38 C.F.R. 
§ 3.400.

Having determined that December 5, 2002, as the date on which 
the veteran filed his claim for a rating increase for his 
service connected PTSD, the earliest possible effective date 
under the law is December 5, 2001.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, there is no 
evidence of record pertaining to PTSD for the one-year period 
preceding December 5, 2002.  Id.  Accordingly, the effective 
date of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 a 50 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; more than once a week panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, such as retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.

In this case, manifestations of the veteran's 
service-connected PTSD were not shown by the medical evidence 
of record to have met the criteria for a 70 percent 
disability rating until the VA examination conducted in March 
2003.  Accordingly, the earliest effective date for the 70 
percent evaluation for PTSD is March 13, 2003, the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Therefore, an effective date for the assignment of a 70 
percent evaluation for PTSD prior to December 5, 2002, is not 
warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  The preponderance is against 
the veteran's claim, and it must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for IBS is 
denied.

Entitlement to an effective date earlier than December 5, 
2002, for a 70 percent evaluation of PTSD is denied.


REMAND

A medical opinion is necessary to make a decision on the 
claims of entitlement to service connection for a heart 
disorder and entitlement to service connection for asthma.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(d).  The 
examination reports of record, such as those dated in 
February 2004, address the etiology of these disorders but 
they do not address whether the service-connected PTSD 
aggravated current heart or asthma disabilities.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is remanded for the following actions:

1.  The RO must schedule the veteran for a 
VA examination by an examiner to determine 
whether any current asthma or heart 
disability found has been aggravated by 
his service-connected PTSD.  The VA claims 
file must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies must be accomplished; 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence in the claims 
file, whether any asthma or heart 
disability found is related to the 
veteran's service-connected PTSD, to 
include whether the veteran's PTSD 
aggravates any asthma or heart disability 
found.  In rendering an opinion, the RO 
must specifically consider the research in 
the claims file linking PTSD to heart 
disease and asthma.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
above noted examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After the above actions have been 
completed, the RO must readjudicate the 
veteran's claims for service connection 
for a heart disorder and for asthma, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


